 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 5                                  AT SEATTLE

 6
      NATIONAL PARKS CONSERVATION
      ASSOCIATION,
 7
                            Plaintiff,
 8                                                      C19-645 TSZ
           v.
 9                                                      MINUTE ORDER
      U.S. DEPARTMENT OF THE NAVY,
10
                            Defendant.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
         (1)    Having reviewed the parties’ Joint Status Report, docket no. 20, and the
   Declarations of Tom Buchele, docket no. 21, and Commander Erin Quay, docket no. 22,
14
   the Court ORDERS as follows.
15                 (a)    On or before May 8, 2020, defendant shall (i) release to plaintiff any
           and all materials not previously produced that are responsive to plaintiff’s requests
16         under the Freedom of Information Act (“FOIA”) and not exempt from disclosure,
           and (ii) provide plaintiff with a “Vaughn index” listing each withheld document
17         and explaining why it was not disclosed. See Vaughn v. Rosen, 484 F.2d 820
           (D.C. Cir. 1973).
18
                  (b)    Dispositive motions shall be filed by May 28, 2020, and noted for
19         the fourth Friday thereafter, i.e., June 19, 2020, and any responses to, and any
           replies in support of, such motions shall be due in accordance with Local Civil
20         Rule 7(d)(3).

21 Plaintiff made its initial FOIA request in June 2016, almost four years ago, and defendant
   may not use the current COVID-19 crisis as an excuse for being unprepared to compile a
22 Vaughn index until the end of August 2020. Because the parties have been unable to

23

     MINUTE ORDER - 1
 1 reach agreement on a briefing schedule, the Court has set a dispositive motion filing
   deadline that is reasonable given all of the circumstances, including the deadline for
 2 serving a Vaughn index and the anticipated issuance of defendant’s Final Supplemental
   Environmental Impact Statement.
 3
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
 4 record.

 5         Dated this 8th day of April, 2020.

 6                                                   William M. McCool
                                                     Clerk
 7
                                                     s/Karen Dews
 8                                                   Deputy Clerk

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
